286 F.2d 427
COMMISSIONER OF INTERNAL REVENUE, Petitioner,v.John A. DECKER and Gladys I. Decker et al., Respondents.
Nos. 14157-14160.
United States Court of Appeals Sixth Circuit.
December 12, 1960.

Norman H. Wolfe, Department of Justice, Washington, D. C., Abbott M. Sellers, Acting Asst. Atty. Gen., Lee A. Jackson, C. Guy Tadlock, Attorneys, Department of Justice, Washington, D. C., on brief, for petitioner.
K. V. Nicola, Cleveland, Ohio, for respondents.
Before McALLISTER, Chief Judge, and CECIL and O'SULLIVAN, Circuit Judges.

ORDER.

1
This is an appeal from the Tax Court of the United States.


2
The cases were submitted to the Court upon the records, the briefs, joint appendix and oral arguments of counsel.


3
Upon consideration whereof the Court finds that there is no error in the record or the Findings of Fact and opinion of the trial judge.


4
It is therefore ordered, adjudged and decreed that the decisions of the Tax Court be and they are hereby affirmed on the Findings of Fact and Opinion of Judge Drennen. 32 T.C. 326.